Opinion by
Dallinger, J.
The only witness, the manager of the plaintiff corporation, testified that the merchandise was invoiced as “7 Pcs. Parts of sugar quadruple effect” and 9 crates of “cast iron valves”; that “one of such parts is-a condenser used to condense the vapors which are boiled off the juices derived from the sugar-cane”; that a sugar mill could not be operated efficiently without such a machine; that the “valves” are “used in feeding vacuum pans used to evaporate the sugar syrup to grain”; and that he did not know of any sugar mill that did not have these valves. On redirect examination he testified that the chief use of the parts constituting the imported merchandise in question was in the sugar industry, in his own experience. On the record presented the merchandise in question was held entitled to free entry under paragraph 1604 as claimed.